               Case 19-11365-KBO          Doc 5    Filed 06/18/19      Page 1 of 23



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                 Chapter 15

Mundo Media Ltd., et al.,                             Case No. 19-_________ (        )

           Debtors in a Foreign Proceeding.1          Joint Administration Requested


     MOTION OF THE RECEIVER AS AUTHORIZED FOREIGN REPRESENTATIVE
       FOR ENTRY OF AN ORDER GRANTING RECOGNITION OF FOREIGN
    PROCEEDING AND CERTAIN RELATED RELIEF UNDER SECTIONS 105(a), 362,
             365, 1517, 1520 AND 1521 OF THE BANKRUPTCY CODE

               Ernst & Young Inc., solely in its capacity as court-appointed receiver (the

“Receiver”), manager, and authorized foreign representative of Mundo Media Ltd. and its

affiliated debtors as captioned above (collectively, the “Debtors”), and not in its personal or

corporate capacity, respectfully moves (the “Motion”) as follows.

                                     RELIEF REQUESTED

               1.      Pursuant to sections 105(a), 362, 365, 1517, 1520 and 1521 of title 11 of

the United States Code (the “Bankruptcy Code”), the Receiver respectfully requests entry of,

after notice and a hearing, an order substantially in the form attached as Exhibit A (the

“Proposed Order”) (a) granting the chapter 15 petitions in these cases and recognizing the

Canadian Proceeding (as defined below) as a foreign main proceeding, or in the alternative a

foreign nonmain proceeding, under section 1517 of the Bankruptcy Code, (b) giving full force

and effect in the United States to the Order (appointing Receiver) (the “Receivership Order”)

with respect to the Debtors and their assets issued on April 9, 2019, by the Superior Court of

1
        The Debtors and the last four digits of their U.S. Federal Employer Identification Numbers or
        other unique identifier are as follows: Mundo Media Ltd. (Business No. 846288108RC0002);
        2538853 Ontario Ltd. (Business No. 749181723); M Zone Marketing Inc. (6400) (FEIN); and
        AppThis Holdings, Inc. (2325) (FEIN). The Debtors’ mailing address is 120 East Beaver Creek
        Road, Richmond Hill, Ontario, Canada L4B 4V1. The Receiver and Foreign Representative is
        Ernst & Young Inc., 100 Adelaide Street West, Toronto, Ontario, Canada M4H 0B3.
               Case 19-11365-KBO             Doc 5       Filed 06/18/19   Page 2 of 23



Justice (Commercial List) in Ontario, Canada (the “Canadian Court”), Court File No. Court File

No.: CV-19-00617777-00CL (the “Canadian Proceeding”), including any and all extensions or

amendments thereof authorized by the Canadian Court and extending the protections of the

Receivership Order to the Debtors in the United States, (c) applying section 365 of the

Bankruptcy Code in these chapter 15 cases under section 1521 of the Bankruptcy Code, and (d)

granting related relief.

                                    JURISDICTION AND VENUE

                2.         This Court has jurisdiction over this matter under 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. Recognition of a foreign proceeding and other

matters under chapter 15 of the Bankruptcy Code are core matters under 28 U.S.C.

§ 157(b)(2)(P).

                3.         The Receiver, solely in its capacity as authorized foreign representative,

and not in its personal or corporate capacity, consents to the entry of final orders or judgments by

the Court if it is determined that the Court, absent consent of the parties, cannot enter final orders

or judgments consistent with Article III of the United States Constitution.

                4.         Venue in this district is proper under 28 U.S.C. §§ 1410(1) and (3).

                5.         The statutory predicates for the relief requested herein are sections 105(a),

362, 365, 1517, 1520 and 1521 of the Bankruptcy Code.

                                            BACKGROUND

                6.         On or about April 9, 2019, Royal Bank of Canada made an application to

the Canadian Court for appointment of the Receiver as receiver and manager of all assets,

undertakings and properties of the Debtors and certain of their affiliates pursuant to section 101




                                                     2
              Case 19-11365-KBO         Doc 5       Filed 06/18/19   Page 3 of 23



of Ontario’s Courts of Justice Act, R.S.O. 1990, c.43, as amended and section 243(1) of Canada’s

Bankruptcy and Insolvency Act, R.S.C. 1985, c. B-3, as amended (the “BIA”). On April 9, 2019,

the Canadian Court entered an order granting the application and appointing the Receiver. The

proceeding before the Canadian Court is captioned under Court File No.: CV-19-00617777-

00CL.

               7.     On the date hereof, the Receiver filed petitions under chapter 15 of the

Bankruptcy Code for recognition of the Canadian Proceeding, thereby commencing the Debtors’

chapter 15 cases.

               8.     Additional information concerning the Debtors and the Canadian

Proceeding is found in the contemporaneously filed Declaration of Ernst & Young Inc. in

Support of (I) Chapter 15 Petitions for Recognition of Foreign Proceeding; (II) Motion of the

Receiver for Entry of Relief in Aid of Foreign Proceeding; and (III) Certain Related Relief (the

“EY Declaration”). The EY Declaration is incorporated herein by reference.

                                    BASIS FOR RELIEF

               9.     Similar to the protection provided to debtors under the Bankruptcy Code,

upon entry of the Receivership Order, the Debtors’ creditors are stayed from taking litigation

actions against the Debtors and their assets, wherever located, and contract counterparties are

stayed from terminating, modifying or refusing to perform under contracts with the Debtors.

Additionally, the Receivership Order, among other relief, vests the Receiver with broad power

and control over the Debtors’ assets and businesses, including by granting the Receiver express

authority to operate the Debtors’ businesses and administer the Debtors’ assets. Notwithstanding

the worldwide application of the stay imposed by the Receivership Order, the prohibitions related

to the Debtors’ contracts, and the grant of authority to operate the Debtors’ businesses and




                                                3
               Case 19-11365-KBO             Doc 5       Filed 06/18/19   Page 4 of 23



administer their assets, there is a risk that the Debtors’ creditors may attempt to take enforcement

actions against the Debtors’ assets located in the United States, terminate or interfere with U.S.

contracts with the Debtors, or refuse to recognize and/or interfere with the Receiver’s authority to

operate the Debtors’ businesses and administer their assets.

               10.     To protect against these risks, the Receiver commenced these chapter 15

cases and, by this Motion, is seeking the entry of the Proposed Order (i) granting recognition of

the Canadian Proceeding, (ii) giving full force and effect in the United States to the Receivership

Order, and (iii) applying section 365 of the Bankruptcy Code to these chapter 15 cases. Entry of

the Proposed Order granting such relief would, among other things, extend the protections of the

automatic stay to the Debtors’ assets located in the United States, prevent contract counterparties

from modifying, terminating, refusing to perform under, or interfering with the Debtors’ U.S.

contracts, and vest the Receiver with authority to operate the Debtors’ businesses and administer

their assets located in the United States.

               11.     The relief requested is warranted under the circumstances.            To be

recognized under chapter 15, a proceeding must be a “foreign proceeding,” the chapter 15

petition must be filed by an authorized “foreign representative” and the chapter 15 petition must

meet the requirements of the Bankruptcy Code. As discussed in more detail below, the Canadian

Proceeding qualifies as a foreign proceeding, the Receiver is an authorized foreign representative

within the meaning of the Bankruptcy Code, and the Petitions meet the requirements of chapter

15 of the Bankruptcy Code. Furthermore, the Canadian Proceeding is a foreign main proceeding

because the Debtors’ center of main interest is in Canada as discussed further below. To the

extent not recognized as a foreign main proceeding, the Canadian Proceeding is a foreign




                                                     4
              Case 19-11365-KBO        Doc 5       Filed 06/18/19   Page 5 of 23



nonmain proceeding because each Debtor has an establishment within the meaning of section

1502 of the Bankruptcy Code in Canada as detailed below.

I.     The Canadian Proceeding should be recognized as a foreign main proceeding.

              12.    By this Motion, the Receiver seeks, under sections 1517 and 1520 of the

Bankruptcy Code, recognition of the Canadian Proceeding as a foreign main proceeding,

recognition and enforcement of the Receivership Order in the United States, and related relief.

The Canadian Proceeding is entitled to recognition as a “foreign main proceeding” under chapter

15 of the Bankruptcy Code because, among other things:

                     a.      the Canadian Proceeding is a “foreign proceeding”
                             within the meaning of section 101(23) of the
                             Bankruptcy Code;

                     b.      the Receiver is a “foreign representative” within the
                             meaning of section 101(24) of the Bankruptcy
                             Code;

                     c.      the Petitions were filed in accordance with sections
                             1504 and 1509 of the Bankruptcy Code and meet
                             the requirements of sections 1504 and 1515 of the
                             Bankruptcy Code; and

                     d.      the Canadian Proceeding is a “foreign main
                             proceeding” because the Debtors have their center
                             of main interest in Canada.

              A.     The Canadian Proceeding is a foreign proceeding.

              13.    To be recognized under chapter 15 of the Bankruptcy Code, a proceeding

must qualify as a “foreign proceeding.” See 11 U.S.C. § 1517(a). Section 101(23) of the

Bankruptcy Code defines “foreign proceeding” as:

              a collective judicial or administrative proceeding in a foreign
              country, including an interim proceeding, under a law relating to
              insolvency or adjustment of debt in which proceeding the assets
              and affairs of the debtor are subject to control or supervision by a
              foreign court, for the purpose of reorganization or liquidation.



                                               5
               Case 19-11365-KBO         Doc 5       Filed 06/18/19   Page 6 of 23



11 U.S.C. § 101(23). The Canadian Proceeding fits this definition. The Canadian Proceeding is

a collective judicial proceeding brought in a foreign country (Canada) under the BIA (a Canadian

law relating to insolvency) that is supervised by a foreign court (the Canadian Court) for the

purpose of liquidation. The Canadian Proceeding is similar to a chapter 7 case under the

Bankruptcy Code, as both statutory regimes are designed to facilitate liquidation of a debtor, stay

individual creditor collection efforts, create a centralized proceeding to assert and resolve claims

against the debtors and its property, and provide a fair and equitable process for distribution to

creditors in order of priority.

                14.     United States bankruptcy courts have recognized the comprehensive and

collective nature of BIA proceedings, as well as their striking similarity to chapter 7 cases under

the Bankruptcy Code:

                The BIA contains a comprehensive procedure for the orderly
                marshalling and equitable distribution of a Canadian debtor’s
                assets which closely resembles that available under the
                [Bankruptcy] Code. For example, the principal duties of a trustee
                under the BIA mirror those imposed upon a chapter 7 or 11 trustee
                under the [Bankruptcy] Code. Likewise, the automatic stay under
                the BIA § 69 is similar to that imposed by § 362 of the
                [Bankruptcy] Code. Like the [Bankruptcy] Code, the BIA
                recognizes the rights of secured creditors to realize on their
                collateral, protects that collateral from the claims of unsecured
                creditors and preserves the right of an undersecured creditor to
                assert a deficiency claim. It makes provision for the avoidance of
                fraudulent transfers or preferential payments, see BIA §§ 95, 96,
                and contains a comprehensive distribution scheme similar to that
                under the [Bankruptcy] Code.

Petition of Davis, 191 B.R. 577, 587 (Bankr. S.D.N.Y. 1996), corrected (Feb. 20, 1996). See

also In re Fracmaster, Ltd., 237 B.R. 627, 632, n.5 (Bankr. E.D. Tex. 1999) (“The Bankruptcy

and Insolvency Act is the primary federal statute which deals with insolvency issues under

Canadian law. It provides a system under which the creditors of a bankrupt can pursue their

claims by collective action through a trustee, so that the bankrupt’s assets can be administered

                                                 6
              Case 19-11365-KBO          Doc 5       Filed 06/18/19   Page 7 of 23



and distributed on an equitable basis, subject to the priorities of the preferred creditors and the

rights of secured creditors.”); In re RHTC Liquidating Co., 424 B.R. 714, 717 (Bankr. W.D. Pa.

2010) (“[T]he BIA covers straight liquidations, similar to Chapter 7 of the Bankruptcy Code.”).

               15.    Given the extensive similarities between BIA proceedings and chapter 7

cases, United States bankruptcy courts have not hesitated to recognize BIA proceedings as

“foreign proceedings” under section 101(23) of the Bankruptcy Code. See, e.g., In re Axios

Logistics Solutions, Inc., Case No. 17-10438 (BLS) (Bankr. D. Del. Mar. 28, 2017), D.I. 27

(granting recognition of a Canadian BIA proceeding on a final basis); In re Thane Int’l, Inc.,

Case No. 15-12186 (KG) (Bankr. D. Del. Dec. 1, 2015), D.I. 41 (same); In re Tercon Inv. Ltd.,

Case No. 13-00015 (HAR) (Bankr. D. Alaska Feb. 19, 2013), D.I. 32 (same).

               B.     The Receiver is the authorized foreign representative.

               16.    The chapter 15 petition(s) for recognition of a foreign proceeding must be

filed by a foreign representative that is a person or body. See 11 U.S.C. § 1517(a)(2). Section

101(24) of the Bankruptcy Code provides that:

               The term “foreign representative” means a person or body,
               including a person or body appointed on an interim basis,
               authorized in a foreign proceeding to administer the reorganization
               or the liquidation of the debtor’s assets or affairs or to act as a
               representative of such foreign proceeding.

11 U.S.C. § 101(24). Under the Bankruptcy Code, the term “person” includes any “individual,

partnership, and corporation” that is not a governmental unit.

               17.    These chapter 15 cases were commenced by the duly-appointed “foreign

representative” of the Debtors within the meaning of the Bankruptcy Code. First, the Receiver is

a corporation organized under the laws of Canada, and is not a governmental unit, and therefore

is a “person” within the meaning of the Bankruptcy Code. Second, the Receiver is both the

person authorized in the Canadian Proceeding to administer the liquidation of the Debtors’ assets

                                                 7
                 Case 19-11365-KBO        Doc 5       Filed 06/18/19   Page 8 of 23



and affairs and is the person specifically authorized by the Canadian Court to act as a foreign

representative of the Canadian Proceeding and to file these chapter 15 cases on behalf of the

Debtors.

                 18.   For these reasons, the Receiver is a proper “foreign representative” within

the meaning of the Bankruptcy Code.

                 C.    The Petitions were properly filed and meet all applicable
                       requirements of the Bankruptcy Code.

                 19.   To properly commence a chapter 15 case, a foreign representative must

file a petition for recognition of a foreign proceeding under section 1515 of the Bankruptcy Code,

see 11 U.S.C. §§ 1504, 1509(a) & 1515(a), and the petition must be accompanied by (i) a

certified copy of the decision commencing the foreign proceeding and appointing the foreign

representative, (ii) a certificate from the foreign court affirming such order exists, or (iii) other

acceptable evidence that the foreign proceeding exists and the foreign representative has been

duly appointed, see id. § 1515(b). Additionally, the petition must be accompanied by a statement

identifying all foreign proceedings with respect to the debtor that are known to the foreign

representative. Id. § 1515(c). All documents must be in English or translated into English. See

id. § 1515(d).

                 20.   As required by sections 1504 and 1509 of the Bankruptcy Code, the

Receiver duly and properly commenced these chapter 15 cases by filing the Petitions under

section 1515(a) accompanied by all documents and information required by sections 1515(b)–(d).

In particular, the Receiver filed the Petitions with this Court directly as required by sections

1504, 1509(a) and 1515(a). The Receiver attached to the Petitions a certified copy of the

Receivership Order, which is the decision of the Canadian Court commencing the Canadian

Proceeding and appointing the Receiver as foreign representative, thereby satisfying section



                                                  8
               Case 19-11365-KBO         Doc 5       Filed 06/18/19   Page 9 of 23



1515(b). The forms of the Petitions include a verified statement certifying that the only foreign

proceeding of which the Receiver is aware is the Canadian Proceeding, thereby satisfying section

1515(c). Finally, the Receivership Order is in English, thereby satisfying section 1515(d).

               21.     Accordingly, the Petitions were properly filed and meet all applicable

requirements of the Bankruptcy Code.

               D.      The Canadian Proceeding should be recognized as a foreign main
                       proceeding.

               22.     The Canadian Proceeding should be recognized as a “foreign main

proceeding,” as defined in sections 101(23) and 1502(4) of the Bankruptcy Code. A foreign

proceeding will be recognized as a foreign main proceeding if “it is pending in the country where

the debtor has the center of its main interests.” 11 U.S.C. § 1517(b)(1). Section 1516(c) of the

Bankruptcy Code establishes a rebuttable presumption that the debtor’s registered office is the

debtor’s center of main interests (“COMI”). See 11 U.S.C. § 1516(c). When considering a

debtor’s COMI, courts may consider the analogous concept of an entity’s “principal place of

business” or “nerve center.” Morning Mist Holdings Ltd. v. Krys (In re Fairfield Sentry Ltd.),

714 F.3d 127, 132 n.10 (2d Cir. 2013). As such, courts will look to factors such as the location

of the debtor’s headquarters, the location of those who actually manage the debtor, and the

location of the debtor’s primary assets, among other things, to determine the foreign debtor’s

COMI. Id. at 130. Additionally, a debtor’s COMI is determined as of the date the chapter 15

case is commenced. In re O’Reilly, 2019 WL 1325694, at *14 (Bankr. W.D. Pa. Mar. 22, 2019)

(holding that “the presumptive date from which the Court is to ascertain the

debtor’s center of main interests and/or establishment is the date the Chapter 15 petition was filed

with this Court.”) (citing In re Fairfield Sentry Ltd., 714 F.3d 127, 134 (2d Cir. 2013) and In re

Ran, 607 F.3d 1017 (5th Cir. 2010)).



                                                 9
              Case 19-11365-KBO           Doc 5     Filed 06/18/19       Page 10 of 23



               23.     The above factors support a finding that the Debtors’ COMI is Canada.

The center of main interests for the Debtors is in Canada, because, among other things, the

Debtors’ business operations, financing, and strategic decision-making are all located and/or

executed from Canada. Moreover, from and after April 9, 2019, the Debtors, and all of their

assets, undertakings, and properties, have been under the exclusive dominion and control of the

Receiver located in Toronto, Canada. Accordingly, at the time the chapter 15 petitions were

filed, the Debtors’ COMI was in Canada.

               E.      The Receiver is entitled to an order granting recognition.

               24.     As described above, the Canadian Proceeding is a “foreign main

proceeding” within the meaning of section 1502 of the Bankruptcy Code, the Receiver applying

for recognition is a “foreign representative” within the meaning of section 101(24) of the

Bankruptcy Code, and the Petitions meet the requirements of section 1515 of the Bankruptcy

Code. Section 1517(a) of the Bankruptcy Code provides, in pertinent part, that “[s]ubject to

section 1506, after notice and a hearing, an order recognizing a foreign proceeding shall be

entered if” the foregoing requirements are met.            11 U.S.C. §1517(a) (emphasis added).2

Accordingly, the Receiver respectfully submits that the Court should enter an order recognizing

the Canadian Proceeding as a “foreign main proceeding” under the Bankruptcy Code.

               F.      In the alternative, the Canadian Proceeding should be recognized as a
                       foreign nonmain proceeding.

               25.     In the event this Court does not recognize the Canadian Proceeding as a

foreign main proceeding, the Receiver submits that the Canadian Proceeding should be

2
       See also H.R. Rep. 109-31(I), 109 Cong., Sess. 2005, reprinted in 2005 U.S.C.C.A.N. 88, 169 at
       175 (noting, in enacting chapter 15, that the “decision to grant recognition is not dependent upon
       any findings about the nature of the foreign proceedings of the sort previously mandated by
       section 304(c) of the Bankruptcy Code. The requirements of this section, which incorporates the
       definitions in section 1502 and sections 101(23) and (24), are all that must be fulfilled to attain
       recognition”).


                                                   10
              Case 19-11365-KBO          Doc 5    Filed 06/18/19    Page 11 of 23



recognized as a foreign nonmain proceeding as defined in sections 101(23) and 1502(5) of the

Bankruptcy Code.

               26.     A foreign proceeding will be recognized as a foreign nonmain proceeding

if “the debtor has an establishment within the meaning of section 1502 in the foreign country

where the proceeding is pending.” 11 U.S.C. § 1517(b)(2).              Section 1502(2) defines

“establishment” as “any place of operations where the debtor carries out a nontransitory

economic activity.” 11 U.S.C. § 1502(2). When it is apparent that an entity conducts operations

in the country where a foreign proceeding is pending, courts will recognize the proceeding as a

foreign nonmain proceeding if foreign main proceeding recognition is denied. See In re SPhinX,

Ltd., 351 B.R. 103, 122 (Bankr. S.D.N.Y. 2006) aff’d, 371 B.R. 10 (S.D.N.Y. 2007); see also In

re Fairfield Sentry Ltd., 2011 WL 4357421, at *10 n.8 (S.D.N.Y. Sept. 16, 2011) (agreeing with

the Bankruptcy Court that if main recognition were not granted, nonmain recognition would have

been appropriate because the debtor had an establishment, “i.e. a local place of business”). Like

a debtor’s COMI, a debtor’s establishment is determined as of the date the chapter 15 case is

commenced. See, e.g., O’Reilly, 2019 WL 1325694 at *14 (holding that “the presumptive date

from which the Court is to ascertain the debtor’s center of main interests and/or establishment is

the date the Chapter 15 petition was filed with this Court.”).

               27.     As discussed above, the Debtors clearly each have an establishment in

Canada because, among other things, the Debtors’ business operations, financing, and strategic

decision-making are all located and/or executed from Canada. Moreover, from and after April 9,

2019, the Debtors, and all of their assets, undertakings, and properties, have been under the

exclusive dominion and control of the Receiver located in Toronto, Canada.




                                                 11
              Case 19-11365-KBO          Doc 5     Filed 06/18/19     Page 12 of 23



II.    Additional relief under section 1521 is appropriate.

               28.     In addition to the relief automatically provided by section 1520 of the

Bankruptcy Code upon recognition of a foreign main proceeding, the Receiver requests

additional relief under section 1521 of the Bankruptcy Code to protect the Debtors’ assets and

their creditors’ interests. Section 1521 of the Bankruptcy Code provides, in relevant part, that the

court may grant a foreign representative “any appropriate relief,” including “any relief that may

be available to a trustee,” subject to certain limitations (which do not apply here) where

necessary to effectuate the purpose of chapter 15 and to protect the debtor’s assets and creditors’

interests. 11 U.S.C. § 1521(a)(7). Accordingly, under section 1521(a)(7) of the Bankruptcy

Code, the Receiver requests that the Court extend the protections afforded by section 365 of the

Bankruptcy Code to the Debtors.

               29.     Section 365 is a fundamental provision under the Bankruptcy Code that

enables debtors to preserve valuable commercial relationships, including preventing

counterparties from attempting to terminate their contracts or halt performance as a result of the

debtor’s insolvency. See In re Woskob, 305 F.3d 177, 184–85 (3d Cir. 2002) (explaining that

section 365 invalidates provisions of law or contract which specify that a bankruptcy filing per se

will terminate or modify the contract); In re DBSI, Inc., 409 B.R. 720, 728 (Bankr. D. Del. 2009).

It also enables the debtors to assume or assume and assign contracts that are beneficial and

valuable, and reject those that are burdensome. See In re Fleming Companies, Inc., 499 F.3d

300, 304 (3d Cir. 2007) (stating that section 365 allows a trustee “to maximize the value of the

debtor’s estate by assuming executory contracts . . . that benefit the estate and rejecting those that

do not”). Application of section 365 in these chapter 15 cases is necessary to protect against the

disruption of and interference with liquidation efforts that would result from any attempt by a




                                                 12
                Case 19-11365-KBO       Doc 5    Filed 06/18/19      Page 13 of 23



contract counterparty to exercise remedies or cease performance under any executory agreement

with the Debtors.

                30.   Although contract counterparties, including those whose contracts are

governed by state laws in the United States, are subject to the jurisdiction of the Canadian Court

and bound by the Receivership Order, out of an abundance of caution and in order to fully protect

the Debtors’ rights, the Receiver seeks an order applying section 365 of the Bankruptcy Code in

these chapter 15 cases.

                31.   The Receiver must have certainty that counterparties to United States

contracts will not terminate or exercise remedies under their prepetition agreements and will

continue performing thereunder. Without the preservation of their contractual relationships, the

Debtors and their creditors may lose the benefit of these agreements, litigation may ensue, and

counterparties may obtain unfair advantages over other creditors. Accordingly, applying section

365 of the Bankruptcy Code is warranted in these chapter 15 cases, similar to how it has been

applied in other chapter 15 cases. See, e.g., In re Kraus Carpet Inc., Case No. 18-12057 (KG)

(Bankr. D. Del. Oct. 1, 2018), D.I. 46 (order applying section 365 in chapter 15 cases); In re RCR

Int’l Inc., Case No. 18-10112 (LSS) (Bankr. D. Del. Feb. 13, 2018), D.I. 11 (same); In re Axios

Logistics Solutions, Inc., Case No. 17-10438 (BLS) (Bankr. D. Del. Mar. 28, 2017), D.I. 27

(same); Essar Steel Algoma Inc., Case No. 15-12271 (BLS), D.I. 97 (Bankr. D. Del. Dec. 1,

2015) (same).

                32.   For the reasons set forth herein, the Receiver respectfully requests that, the

Proposed Order be approved in all respects and the terms and provisions of the Proposed Order

be implemented.




                                                13
              Case 19-11365-KBO          Doc 5    Filed 06/18/19     Page 14 of 23



                                              NOTICE

               33.     The Receiver will provide notice of this Motion consistent with Local Rule

9013-1(m).    The Receiver proposes to further notify all creditors and parties in interest of the

filing of these chapter 15 petitions and the Receiver’s request for entry of the Proposed Order in

the form and manner set forth in the Motion of the Receiver as Authorized Foreign

Representative for Entry of an Order (I) Specifying Form and Manner of Service of the

Recognition Hearing Notice Under Sections 105(a), 1514 and 1515 of the Bankruptcy Code and

Bankruptcy Rules 2002 and 9008, (II) Scheduling Hearing, and (III) Granting Related Relief,

which was filed concurrently herewith. In light of the nature of the relief requested, the Receiver

submits that no further notice is required.

               WHEREFORE, the Receiver respectfully requests that the Court: (a) enter the

Proposed Order, upon notice and a hearing, substantially in the form attached hereto as Exhibit

A and (b) grant such other and further relief as it deems just and proper.


                                    [Signature Page to Follow]




                                                 14
            Case 19-11365-KBO   Doc 5    Filed 06/18/19   Page 15 of 23



Dated: June 18, 2019
       Wilmington, Delaware
                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                   /s/ Matthew B. Harvey
                                   Derek C. Abbott (No. 3367)
                                   Matthew B. Harvey (No. 5186)
                                   Paige N. Topper (No. 6470)
                                   1201 N. Market St., 16th Floor
                                   Wilmington, DE 19801
                                   Telephone: (302) 658-9200
                                   Facsimile: (302) 658-3989
                                   dabbott@mnat.com
                                   mharvey@mnat.com
                                   ptopper@mnat.com

                                   - and -


                                   THORNTON GROUT FINNIGAN LLP
                                   D.J. Miller
                                   Rachel Bengino
                                   Suite 3200, Canadian Pacific Tower
                                   100 Wellington St. West
                                   Toronto (Ontario), Canada M5K 1K7
                                   Telephone: (416) 304-1616
                                   Facsimile: (416) 304-1313
                                   djmiller@tgf.ca
                                   rbengino@tgf.ca

                                   Counsel for the Receiver as Foreign Representative




                                        15
Case 19-11365-KBO   Doc 5   Filed 06/18/19   Page 16 of 23




                    Exhibit A

                Proposed Order
               Case 19-11365-KBO           Doc 5     Filed 06/18/19       Page 17 of 23



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re                                                    Chapter 15

Mundo Media Ltd., et al.,                                Case No. 19-_________ (     )

            Debtors in a Foreign Proceeding.1            Jointly Administered

                                                         Re: D.I. ___


              ORDER GRANTING RECOGNITION OF FOREIGN MAIN
         PROCEEDING AND CERTAIN RELATED RELIEF UNDER SECTIONS
            105(a), 362, 365, 1517, 1520 AND 1521 OF BANKRUPTCY CODE

                Upon the motion (the “Motion”)2 of Ernst & Young Inc., solely in its capacity as

court-appointed receiver (the “Receiver”), manager, and authorized foreign representative of

Mundo Media Ltd. and its affiliated debtors as captioned above (collectively, the “Debtors”), and

not in its personal or corporate capacity, for entry of an order under sections 105(a), 362, 365,

1517, 1520 and 1521 of the Bankruptcy Code: (a) granting the petitions in these cases and

recognizing the Canadian Proceeding as a foreign main proceeding, or in the alternative, as a

foreign nonmain proceeding, under section 1517 of the Bankruptcy Code, (b) giving full force

and effect in the United States to the Receivership Order, including any and all extensions,

amendments and/or supplements thereto authorized by the Canadian Court and extending the

protections of the Receivership Order to the Debtors in the United States, (c) applying section

365 of the Bankruptcy Code in these chapter 15 cases under section 1521 of the Bankruptcy

Code, and (d) granting related relief, all as more fully described in the Motion; and the Court

1
        The Debtors and the last four digits of their U.S. Federal Employer Identification Numbers or
        other unique identifier are as follows: Mundo Media Ltd. (Business No. 846288108RC0002);
        2538853 Ontario Ltd. (Business No. 749181723); M Zone Marketing Inc. (6400) (FEIN); and
        AppThis Holdings, Inc. (2325) (FEIN). The Debtors’ mailing address is 120 East Beaver Creek
        Road, Richmond Hill, Ontario, Canada L4B 4V1. The Receiver and Foreign Representative is
        Ernst & Young Inc., 100 Adelaide Street West, Toronto, Ontario, Canada M4H 0B3.
2
        Capitalized terms not defined herein are defined in the Motion.
              Case 19-11365-KBO          Doc 5     Filed 06/18/19     Page 18 of 23



having jurisdiction to consider the Motion and the relief requested therein in accordance with 28

U.S.C. §§ 157 and 1334, 11 U.S.C. §§ 109 and 1501, and the Amended Standing Order of

Reference from the United States District Court for the District of Delaware, dated as of

February 29, 2012; and consideration of the Motion and the relief requested therein being a core

proceeding under 28 U.S.C. § 157(b)(2)(P); and the Receiver having consented in its capacity as

foreign representative to the Court’s authority to enter a final order consistent with Article III of

the U.S. Constitution; and venue being proper before this Court under 28 U.S.C. § 1410(1) and

(3); and it appearing that no other or further notice need be provided; and the opportunity for a

hearing to consider the relief requested in the Motion having been provided; and upon the EY

Declaration, and the verified chapter 15 petitions, filed contemporaneously with the Motion, the

record in support of the Motion and the chapter 15 petitions, and the proceedings had before the

Court; and the Court having found and determined that the relief sought in the Motion is in the

best interests of the Debtors, their creditors, and parties in interest, and is in the interest of

international comity and not inconsistent with United States public policy, and that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and after

due deliberation and sufficient cause appearing therefor,

THIS COURT HEREBY FINDS AND DETERMINES THAT:

               A.      The findings and conclusions set forth herein constitute this Court’s

findings of fact and conclusions of law under Rule 7052 of the Federal Rules of Bankruptcy

Procedures (the “Bankruptcy Rules”) made applicable to this proceeding under Bankruptcy Rule

9014. To the extent any of the following findings of fact constitute conclusions of law, they are

adopted as such. To the extent any of the following conclusions of law constitute findings of

fact, they are adopted as such.




                                                 2
              Case 19-11365-KBO         Doc 5    Filed 06/18/19      Page 19 of 23



               B.     This Court has jurisdiction to consider this matter under 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

for the District of Delaware, dated as of February 29, 2012.

               C.     This is a core proceeding under 28 U.S.C. § 157(b)(2)(P).

               D.     Venue of these cases is proper before this Court under 28 U.S.C.

§ 1410(1) and (3).

               E.     The Canadian Proceeding is a “foreign proceeding” under section 101(23)

of the Bankruptcy Code.

               F.     The Receiver is the duly appointed “foreign representative” of the Debtors

within the meaning of section 101(24) of the Bankruptcy Code.

               G.     These chapter 15 cases were properly commenced under sections 1504,

1509, and 1515 of the Bankruptcy Code.

               H.     The Receiver has satisfied the requirements of section 1515 of the

Bankruptcy Code and Bankruptcy Rule 2002(q).

               I.     The Canadian Proceeding is entitled to recognition by this Court under

section 1517 of the Bankruptcy Code.

               J.     Canada is the center of main interests of the Debtors, and accordingly, the

Canadian Proceeding is a “foreign main proceeding” as defined in section 1502(4) of the

Bankruptcy Code, and is entitled to recognition as a foreign main proceeding under section

1517(b)(1) of the Bankruptcy Code.

               K.     The Receiver is entitled to all the relief available under section 1520 of the

Bankruptcy Code including, without limitation, application of the automatic stay under section




                                                3
               Case 19-11365-KBO        Doc 5     Filed 06/18/19     Page 20 of 23



362 of the Bankruptcy Code and operation of the Debtors’ business and exercise of the rights and

powers of a trustee.

                L.     The Receiver is further entitled to application of section 365 under section

1521 of the Bankruptcy Code.

                M.     The Receiver has demonstrated that application of section 365 of the

Bankruptcy Code, as made applicable by sections 105(a) and 1521(a)(7) of the Bankruptcy

Code, is necessary to provide the ability to assume or reject a contract or compel a contract

counterparty to perform under a contract and that, absent protections under section 365, there is a

material risk that one or more of their contract counterparties may terminate agreements or

discontinue performance on the incorrect assumption that it is not bound by any decision made in

the Canadian Proceeding and any such termination or discontinuance of performance could

impose severe economic consequences on the Debtors’ estates and would interfere with

liquidation efforts.

                N.     The relief granted herein in necessary and appropriate, in the interests of

the public and international comity, consistent with the public policy of the United States, and

warranted under sections 1517, 1520, and 1521 of the Bankruptcy Code.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

                1.     The relief requested by the verified chapter 15 petitions and the Motion is

GRANTED as set forth herein.

                2.     The Canadian Proceeding is granted recognition as a foreign main

proceeding under section 1517 of the Bankruptcy Code.




                                                 4
              Case 19-11365-KBO          Doc 5     Filed 06/18/19     Page 21 of 23



               3.      The Receivership Order, including any extensions, amendments, or

modifications thereto, is hereby enforced on a final basis and given full force and effect in the

United States (except as otherwise expressly provided herein).

               4.      All relief afforded foreign main proceedings under section 1520 of the

Bankruptcy Code is hereby granted to the Canadian Proceeding, the Debtors, and the Receiver as

applicable.

               5.      Sections 362 and 365 of the Bankruptcy Code shall hereby apply with

respect to the Debtors and the property of the Debtors that is within the territorial jurisdiction of

the United States. All entities (as that term is defined in section 101(15) of the Bankruptcy

Code), other than the Receiver and its authorized representatives and agents are hereby enjoined

from:

        a)     execution against any of the Debtors’ assets;

        b)     the commencement or continuation, including the issuance or
               employment of process, of a judicial, administrative, arbitral, or
               other action or proceeding, or to recover a claim, including without
               limitation any and all unpaid judgments, settlements, or otherwise
               against the Debtors in the United States;

        c)     taking or continuing any act to create, perfect, or enforce a lien or
               other security interest, set-off, or other claim against the Debtors or
               any of their property;

        d)     transferring, relinquishing, or disposing of any property of the
               Debtors to any entity (as that term is defined in section 101(15) of
               the Bankruptcy Code) other than the Receiver and its expressly
               authorized representatives and agents;

        e)     commencing or continuing an individual action or proceeding
               concerning the Debtors’ assets, rights, obligations, or liabilities;
               and

        f)     terminating, modifying, refusing to perform, or otherwise
               accelerating obligations or exercising remedies under any contract
               with any of the Debtors on the basis of (i) the insolvency or
               financial condition of the Debtors at any time before the closing of


                                                 5
               Case 19-11365-KBO           Doc 5   Filed 06/18/19    Page 22 of 23



                these cases; (ii) the commencement of the Canadian Proceeding,
                the entry of the Receivership Order, or the commencement of these
                chapter 15 cases under this title; or (iii) the appointment of and
                taking possession by the Receiver of the Debtors’ assets and
                contracts;

provided, that in each case, the foregoing injunctions shall be effective solely within the

territorial jurisdiction of the United States.

                6.      Pursuant to section 1520(a)(3), the Receiver is entitled to operate the

Debtors’ businesses and administer their assets, including without limitation all bank accounts

and accounts receivable. All banks at which the Debtors maintain bank accounts are authorized

to (a) honor the Receiver’s instructions with respect to accessing any such accounts and (b)

accept, hold, or permit withdrawal, transfer, or other disposition of funds in accordance with the

Receiver’s instructions.

                7.      Subject to sections 1520 and 1521 of the Bankruptcy Code, the Canadian

Proceeding and the Receivership Order, and the transactions consummated or to be consummated

thereunder, shall be granted comity and given full force and effect in the United States to the

same extent that they are given effect in Canada, and each is binding on all creditors of the

Debtors and any of their successors and assigns.

                8.      Notwithstanding anything to the contrary contained herein, this Order shall

not be construed as (a) enjoining the police or regulatory act of a governmental unit, including a

criminal action or proceeding, to the extent not stayed under section 362 of the Bankruptcy Code,

or (b) staying the exercise of any rights that section 362(o) of the Bankruptcy Code does not

allow to be stayed.

                9.      The Receiver and its agents are authorized to serve or provide any notices

required under the Bankruptcy Rules or local rules of this Court.




                                                   6
              Case 19-11365-KBO          Doc 5    Filed 06/18/19      Page 23 of 23



               10.     Notwithstanding any applicability of any Bankruptcy Rules, the terms and

conditions of this Order shall be immediately effective and enforceable upon its entry.

               11.     The Receiver and its agents are authorized and empowered to take all

actions necessary to effectuate the relief granted under this Order in accordance with the Motion.

               12.     The Receiver, the Debtors and/or each of their successors, representatives,

advisors, or counsel shall be entitled to the protections contained in sections 306 and 1510 of the

Bankruptcy Code.

               13.     A copy of this Order, confirmed to be true and correct, shall be served,

within three business days of entry of this Order, by mail, upon all persons or bodies authorized

to administer foreign proceedings of the Debtors, all known U.S. creditors and contract

counterparties to any of the Debtors, all parties to litigation pending in the United States in which

any of the Debtors were a party at the time of the filing of the verified chapter 15 petitions, the

Office of the U.S. Trustee for the District of Delaware, and such other entities as this Court may

direct. Such service shall be good and sufficient service and adequate notice for present purpose.

               14.     This Court shall retain exclusive jurisdiction to hear and determine all

matters arising from or related to the implementation, interpretation and/or enforcement of this

Order.


Dated: Wilmington, Delaware
       ___________, 2019
                                              _____________________________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 7
